 TEXAS MEAT PACKERS, INC., ETC.279Texas Meat Packers, Inc., Texas Meat and Provision Co., Spiritas& Sloan Inc. and Portion Control Meat Co.andAmalgamatedMeat Cutters and Butcher Workmen of North America, Local540, AFL-CIO,Petitioner.Case No. 16-RC-2598.February 15,1961SECOND SUPPLEMENTAL DECISION AND CERTIFICA-TION OF RESULTS OF ELECTIONPursuant to a Supplemental Decision and Direction issued by theBoard on June 16, 1960,' the Regional Director was directed to openand count certain challenged ballots.As to the remaining challengedballots and the objections of both the Petitioner and Employer as tothe conduct of the election, the Board reserved its decision until afterthe above challenged ballots were opened and counted and a revisedtally of ballots issued.Pursuant to the Board's direction the RegionalDirector opened and counted the aforesaid ballots, and, on June 21,1960, served upon the parties a revised tally of ballots which showedthat of approximately 208 eligible voters, 206 ballots were cast, ofwhich 105 were against, and 97 were for, the Petitioner, 1 ballot wasvoid, and 3 challenged ballots were unopened. In the light of theelection results, the Board finds it unnecessary to pass upon the un-opened challenged ballots as they could not affect the election results,and further finds that the Employer's objections have become moot.The Board has considered the Petitioner's objections, the RegionalDirector's report, and the Petitioner's exceptions thereto, and for thereasons indicated in the report, with the additions and modificationsnoted below, finds in accord with the Regional Director, that thePetitioner's objections are without merit and hereby overrules them.In its objections, the Petitioner contends that the layoff of the 35employees in the boning room shortly before the election was "whollyunprecedented in the history of the employer's operations" and wasmotivated by the fact that "this was the one area of the plant inwhich all of the employees were wearing union buttons . . . and thesitus and heart of the union organizational drive...."The Peti-tioner is in effect alleging that the reasons advanced by the Employerare a pretext and the above layoff was, in fact, discriminatory. Thus,the gravamen of this contention is an unfair labor practice, requiring afinding that the Employer's conduct constituted a violation of Section8(a) (3) of the Act. To make such a finding in a representation casewould conflict with the statutory scheme which vests the GeneralCounsel with final authority as to the issuance of complaints basedupon unfair labor practice charges and the prosecution thereof.Cf.INot published in NLRB volumes.130 NLRB No. 33. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDTimes Square Stores Corporation,79 NLRB 361, 365. Indeed, incases involving challenges, it is well settled that, in the absence ofunfair labor practices charges, a discharge will be presumed to be forcause.See, e.g.,StainlessWelded Products, Inc., 104NLRB 204, 205;Dura Steel Products Company,111NLRB 590, 591;NationalFoundry Company of New York, Inc.,112 NLRB 1214, 1216.In this case too, we must presume that the layoff in issue was notunlawfully motivated and that it cannot be considered a basis forsetting aside the election.Of course, it does not follow from thisholding that conduct which may be found to be an unfair labor prac-tice in the appropriate proceeding may never be considered in objec-tions to elections cases.It is Board practice to set aside electionsbecause of substantial interference therewith arising from conductwhich, in an unfair labor practice proceeding, would also be heldviolative of the Act.But, in such cases, the interference with theelection is found to exist without regard to whether the interferingconduct would be deemed an unfair labor practice in a complaint case.For the effect of preelection conduct on an election is not tested by thesame criteria as conduct alleged by a complaint to violate the Act.Ontho other hand, where, as in the instant case, the conduct which isalleged to have interfered with the election could only be held to besuch interference upon an initial finding that an unfair labor practicewas committed, it is Board policy, as indicated above, not to inquireinto such matters in the guise of considering objections to an election.In such cases, the election process may be protected by the timelyfiling of charges with respect to the conduct in question.Accordingly,we hold that the alleged discriminatory layoff complained hereincannot be considered in this proceeding as a basis for setting asidethe election.2The Petitioner also contends that certain preelection literaturedistributed by the Employer and the posting of a sign stating "putyour vote for union buttons in this box, before it is too late," interferedwith the election.However, we find, in agreement with the RegionalDirector, that such conduct is an insufficient basis for setting asidethe election.In the absence of specific exceptions thereto, we shalladopt the Regional Director's recommendation that objections num-bered 2 (b) and 2 (d) be overruled.Accordingly, as the revised tally of ballots shows that the Petitionerhas not received a majority of the valid ballots case, we shall certifythe results of the election.[The Board certified that a majority of the valid votes was notcast for the Amalgamated Meat Cutters and Butcher Workmen of2Contrary to the dissent, only a very small minority of objections in representationcases are of the type here involved,I e , conduct innocent on Its face and which can onlybe shown to have interfered with an election by an initial finding that an unfair laborpractice has been committed. TEXAS MEAT PACKERS, INC., ETC.281North America, Local 540, AFL-CIO, and that the said labor organ-ization is not the exclusive representative of the employees in the unitfound appropriate.]MEMBER FANNING, dissenting :Unlike my colleagues, I would direct a hearing on the objections inthis case to determine the substantial question of fact involved asraised by the Regional Director's report and the Petitioner's excep-tions thereto.The Petitioner's exceptions are based in part upon the facts thatapproximately 8 days before the election, 27 employees, of the 35in the boning room, were laid off, all the employees in the boningroom wore union buttons, the layoff was unprecedented, the leader ofthe organizational campaign was laid off without regard to seniorityalthough the Employer claimed the layoff was based on seniority, andafter the layoff the Employer distributed leaflets showing a persondistributing handbills, stating "I am not working now, but why don'twe join a union?" at a time when this union adherent was engaged insuch activity in front of the plant.More disturbing to me, however, is the rule of general applicationto objections cases which the majority is enunciating here. It wouldbe clear, albeit in error, were the majority to state that it will not con-sider objections to elections based on conduct which potentially con-stitutes unfair labor practices.Such a policy, although comprehen-sible, would give birth to two undesirable results.First, it would be aflagrant abdication of the Board's responsibility to the General Coun-sel to conduct elections under such conditions as will result in the freeexpression of the employees' will, under the guise that the statutedemands such delegation. Secondly, it would eliminate the objectionsprocedures.By far the overwhelming majority, if not essentially all,of the objections in representation cases is based upon conduct poten-tially constituting unfair labor practices.Objections would be re-quired to be converted into unfair labor practice cases with theconsequent delay and expense involved in an unfair labor practiceprocedure-that is, charges, complaints, hearings before Trial Ex-aminers, exceptions to the Board, etc.However, the rule adopted by the majority does not even possessclarity.The majority, on one hand, states that to find that the layoffswould warrant setting aside the election would be to encroach uponthe General Counsel's final authority as to the issuance of complaintsin unfair labor practice cases.On the other hand, the majority alsostates : "Of course, it does not follow from this holding that conductwhich may be found to be an unfair labor practice in the appropriateproceeding may never be considered in objections to elections cases.It is Board practice to set aside elections because of substantial inter- 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDference therewith arising from conduct which, in an unfair practiceproceeding, would also be held violative of the Act."This rational-ization is just not logical. It says that unfair labor practices willnot be considered in an objections case, because it encroaches uponthe General Counsel's statutory authority; but it also says that, ifsuch conduct constitutes substantial interference with the election, itwill be considered in objections cases. If the Board's rule were to bebased upon the General Counsel's statutory authority in unfair laborpractice procedures, it seems to me that he has the same authority toissue complaints with respect toallunfair labor practices.It cer-tainly will never be clear under the majority position where the divin-ing rod will find water and where it will not.The Hurley Company,Inc.andInternational Brotherhood ofPulp, Sulphite and PaperMillWorkers, AFL-CIO,Petitioner.CaseNo. 26--RC-1392 (formerly 15-RC-2095).February 15,1961SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Order Directing a Hearing issued bythe Board on May 13, 1960,' a hearing was held on June 29, 1960,before Ray E. Breckenridge, hearing officer, at Camden, Arkansas, toresolve the material and substantial issues of fact raised in connectionwith Petitioner's objections Nos. 1 and 2.1All parties appeared andparticipated at the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.On July 20, 1960, the hearing officer issued and served upon theparties his report and recommendation attached hereto, in which hefound that the objections had merit, and recommended that they besustained and that a new election be held. The Employer filed timelyexceptions to certain findings and the recommendation of the hearingofficer.The Board has reviewed the hearing officer's ruling made at thehearing and finds that no prejudicial error was committed.TheiNot published in NLRB volumes.2In the above Decision and Order the Board panel(Members Rodgers,Jenkins, andFanning),in the absence of exceptions thereto, adoptedpro formathe Regional Director'srecommendations that objections Nos. 3 and 5 be overruled,that abjection No. 13 of thechallenged ballots be sustained,and 1 challenge be overruledAs to objection No 4, in-volving a preelection speech urging the employees to reject the Petitioner,the Boardfound that the "statements contained therein, when read in the context of,the speech asa whole, were privileged expressions"and insufficient to interfere with the free choice ofthe employees in the election.130 NLRB No. 43.